By the Court.

Conceding what is claimed by the relator, that upon the acceptance by the warden and inspectors of his bid, he was legally entitled to the execution of a lease in accordance with the bid, still there might be terms and conditions, not inconsistent with the bid, which would be proper to insert, and which either party had .a right to insist should be inserted, in the lease. Among those which the warden and inspectors might insist should be inserted were a condition against subletting, against removing the machinery and fixtures from the prison grounds, and for quarterly payments hy the lessee. When the parties met, January 26th, to arrange the terms and execute the lease, the warden and inspectors, after concessions on both sides, arrived at the conditions upon these points which they, would insist on, and they did insist-on them. We think they had a right to have these conditions inserted. It appears that the relator unqualifiedly refused to execute a lease with such conditions. The parties separated on the 26th, and, as we think, with the understanding that his refusal was final, and that it terminated the transactions between them. The warden and inspectors always afterwards so treated it, as they had a right to do. This put an end to any rights of the relator under his bid. After it he was not entitled to a contract.
The peremptory writ is denied.